DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is represented by Kawauchi (US 2012/0073715). Kawauchi discloses a tire tread pattern with crown grooves comprising alternating wide-width regions and narrow-width regions in which each crown groove comprises an outer end opening to a circumferential groove and an inner end being in communication with another one of the crown grooves arranged adjacently. Kawauchi further discloses an arc portion (16a) along the inner groove edge of each crown groove that is convex inward in the tire axial direction ([0129]; see Fig. 5). Kawauchi fails to disclose, however, “a first arc portion forming the inner end, a second arc portion located on an outer end side of the inner groove edge, and a third arc portion between the first arc portion and the second arc portion, the first arc portion, the second arc portion and the third arc portion are convex toward inward in the tire axial direction, and the third arc portion is offset inward in the tire axial direction from the first arc portion and the second arc portion” as recited by claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749